.
                                                        R-721

           T                                     A

                            TEXAS




    Bon. D. Richard Voges    Opinion No. V-391
    County Attorney
    Wilson County            Re:    Authority of a Commis-
    Floresvllle, Texas              sioners' Court to create
                                    a road district embracing
                                    all of a Commissioner's
                                    Precinct which includes
                                    three established road
                                    districts with outstend-
                                    ing bonded indebtedness.
    Dear Mr. Voges:
              Your recent request for an opinion of this De-
    partment is substantially as .follows:
             "County Commissioners Precinct No. 2,
        of Wilson County, Texas has within its
        boundaries three established Road Districts,
        with bonded indebtedness outstanding.
              "It is the desire of the citizens of
        said Commissioners Precinct to have estab-
        lished within its bounds,ryone New Road Dis-
        trict  including the entire Commissioners
        Precinct, for the purpose of purchasing all
        existing highways and turnpikes and of fur-
        ther constructing macedemifed8 graveled or
        paved roads 8nd turnpikes.
              The authority for the creation of such B dis-
    trict is set forth in Article 752~ of Vernon's,Civil
    Statutes which is as follows:
              'The County Commissioners' Courts of
        the several  counties of this State may here-
        after establish one or more road districts
        in their respective counties, and may or
        may not include within the boundaries and
        limits of such districts, villages: towns
        and municipal corporations, or any portion
        thereof, and may or may not include pre-
        viously created road districts and politi-
        cal subdivisions or precincts that have
Hon. D. Richard Vogea - Page 2     (V-391)


     voted and issued road bonds pursuant to
     Section 52 of Article 3, of the Constitu-
     tion, by entering an order declaring such
     road district established and defining the
     boundaries thereof. . . .It
            Article 752cc, V.C.S., reads, in part, as fol-
lows:
          n. . .
                 but except as herein specifi-
     cally permitted, no fractional part of a
     previously created road district shall be
     included within the limits of the road dls-
     trlctcreated under the provision of this
     Act,   . . ."

          Article 767d of the Revised Civil Statutes is
as follows:
         “Where any road district created under
    the provisions of this Act includes within
    its limits any previously created road dls-
    trict, or any political subdivision or pre-
    cinct, having at such time road bond debts
    outstanding, such included district 'or sub-
    division shall be fully and fairly compen-
    sated by the new district In an amount equal
    to the amount of the bonds outsta~ndingagainst
    such included subdivisions or district, and
    which shall be done in the form ,andmanner
    prescribed for the issuance of county bonds
    under Sections 25 to 27, inclusive, of this
    Act, except the petition shall be signed by
    fifty or a majority of the resident property
    taxpaying voters of the new district, and the
    bonds proposed to be issued shall be for the
    purchase or construction of roads in the in-
    cluded subdivisions or districts and the
    further construction, maintenance and oper-
    ation of macadamized, graveled or paved roads
    and turnpikes, or in aid thereof."
          It will be noted that the above mentioned Art-
icle contemplates that such previously created road dis-
tricts shall be fully compensa~tedby the new district in
an amount equal to the amount of bonds outstanding ageinst
such included districts.
Hon. D. Richard Vogea - Page 3   (V-391)


          In the case of Ssn Antonio & A.P. Rg. Co. vs.
State, 95 S.W. (26) 680 (Corn.App.) the Court stated as
follows:

         "Sec. 28 (Vernon's Ann. CXV. St. art.
    767d) in connection with sections 25 to 27
    (Vernon's Ann. Clv. St. arts 76'&-767c),
    of said act provides that where any road
    district created under the provisions of
    said act includes one previously created and
    having road bonds outstanding, such included
    district shall be fully and fairly compen-
    sated by the new district in this manner:
    An even exchsnge made with the holders of
    the outstanding bonds, and if this cannot be
    done, then an equal amount of the new bonds      a
    marked 'non-negotiable' shall be deposited
    with the county treasurer for the credit of
    the interest and sinking fund as a guarantee
    for the payment of such outstanding bonds
    that have not been exchanged, after which no
    levy shall be made under the original bond
    issue, but in lieu thereof from the taxes
    collected on the new bond issue shall be
    passed to the credit of such included dis-
    trict the necessary sums (interest and sink-
    ing fund as so collected) to be used to pay
    in full the outstanding bonds thereof. Sec-
    tion 27 of the act (Vernon's Ann. Clv. St.
    art. 7670) requires all such new bonds to be
    Issued in similar denominations, bearing the
    same rate of interest, having the same dates
    of maturity, the intent being that they shall
    be bonds of the new district instead of bonds
    of the included districts and be dated after
    the date of the election at which they were
    authorized."
          Inasmuch as Article 752~ provides the manner in
which a Commissioners' Court may establish road districts,
the area of which will Include other road districts pre-
viously created vhich have voted and issued road bonds
pursuant to Section 52 of Article III of the Constitution,
it is our opinion that you are correct in your statement
that Article 7678 is controlling with reference to the
handling of new bonds since It and subsequent &tiCleS  BPS
commonly referred to as the Compensation Bond Title.
  Hon. D. Richard Voges - Page 4   (V-391)


             Therefore, it Is the opinion of this Peprrtment
   that under Articles 75% and 7.52~0a commissioner's pre-
'~ cinct, which includes within its boundaries a previously
   created road district with bonds outstanding, may be in-
   corporated into a road district if, ana only if, conpen-
   aa,tionbonds are voted and authorized in conformity with
   the provisions of the Compensation Bond Title. Article
   7678, et seq.


            A c&missioner’s  precinct, which has
       within Ita boundaries established road dis-
       tricts vith outstanding bonds, may not be
       incorporated Into a road district unless
       compensation bonds are voted and authorized
       in conformity with the Compensation Bond
       Title. Artiolea 752c, 752cc, 767a, bt seq.;
       San.Antonio  & A.P. Ry Co. ti.State, 97 S.W.
       (26) 680.
                                      Very truly yours
                                   ATTORREXGDRERAL OF TEXAS



                                      Burnell Ualdrsp
  BWzdjm                              Assistant




                                   ATTORI'IEY
                                            GENERAL